Title: To Thomas Jefferson from Albert Gallatin, 12 October 1806
From: Gallatin, Albert
To: Jefferson, Thomas


                                                
                            
                            [received 12 Oct. 1806]
                        
                  
                     Candidates
                  
                        John Stricker recommended by Robt Smith—repub.
                        Delozier the surveyor—a moderate federalist
                        Brice depy. collector   do—recommended by Stephen Edmund Custis unknown
                        —
                        Mr Parks is recommended by his brother in law Mr M’Elderry a State Senator.
                        He is republican but not conspicuous. he is married to the sister of G. Washington who married Mrs.
                            Madison’s sister
                    